Title: From John Adams to C. W. F. Dumas, 29 January 1783
From: Adams, John
To: Dumas, C. W. F.


Sir,
Paris. 29th. January. 1783—

Upon receiving the letter you did me the honor to write me on the 24th. late last evening, I went immediately to consult with my Colleague, Mr: Jay—and we agreed to go this morning to Dr: Franklin. Accordingly we went today to Passy & communicated your letter to him & after recollecting the Powers we have received, we all agreed that I should make you the following answer—
You will readily recollect the Resolutions of Congress which I did myself the honor, two years ago, to communicate to the President of their High-Mightinesses, & to the Ministers of Russia, Sweden & Denmark, at the Hague. The letter to the President was sent “au Greffe”—and there may perhaps be now found. These Resolutions contained the approbation of Congress of the Principles of the Declaration of the Empress of Russia, and authorised any of the American Ministers in Europe, if invited thereto, to pledge the faith of the United-States to the observance of them—
Sometime after this, Congress sent Mr: Dana a Commission, with full power, to accede to the Principles of the Marine Treaty between the Neutral Powers; and he is now at Petersburg, vested with those Powers; and, according to late Intelligence from him, has wellfounded Expectations of being soon admitted—
It is the opinion of my Colleagues as well as my own, that no Commission of mine, to their High-Mightinesses, contains authority to negotiate this business, and we are all of opinion, that it is most proper that Mr: Dana should negotiate it—
But, as there has been no express revocation of the Power, given to all or any of us, by the first Resolutions, and, if the Case should happen that Mr: Dana could not attend in Season, on account of the Distance, for the sake of accelerating the Signature of the Definitive Treaty of Peace We should not hesitate to pledge the faith of the United-States to the observance of the Principles of the Armed-Neutrality— I wish it were in my power to give you a more satisfactory answer, but Candor will warrant no other—
With great respect to the Gentlemen, as well as to you, I have the honor to be, Sir, / Your humle: Servt.
John Adams.
